 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    HECTOR CLARENCE ANDERSON,                        Case No. 1:19-cv-01048-LJO-SKO (PC)

12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DENYING
13            v.                                       PLAINTIFF’S MOTIONS TO PROCEED
                                                       IN FORMA PAUPERIS, AND DISMISSING
14    KERNAN, et al.,                                  ACTION WITHOUT PREJUDICE

15                       Defendants.                   (Docs. 2, 10, 13)

16

17          Plaintiff Hector Clarence Anderson is a state prisoner proceeding pro se in this civil rights

18   action under 42 U.S.C. § 1983. On July 31, 2019, and August 14, 2019, Plaintiff filed motions to

19   proceed in forma pauperis. (Docs. 2, 10.) This matter was referred to a United States magistrate

20   judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On September 5, 2019, the magistrate judge issued findings and recommendations to deny

22   Plaintiff’s motions to proceed in forma pauperis because he has three “strikes” under 28 U.S.C.

23   § 1915(g) and fails to show that he is in imminent danger of serious physical injury. (Doc. 13.)

24   Upon Plaintiff’s motion, (Doc. 14), the magistrate judge granted Plaintiff an extension of time to

25   file objections to the findings and recommendations. (Doc. 15.) Though the extended deadline has

26   passed, Plaintiff has not filed any objections.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

28   de novo review of this case. Having carefully reviewed the file, the Court finds the findings and
 1   recommendations to be supported by the record and proper analysis.

 2          Accordingly, the Court HEREBY ORDERS that:

 3          1.     The findings and recommendations issued on September 5, 2019, (Doc. 13), be

 4                 ADOPTED in full;

 5          2.     Plaintiff’s applications to proceed in forma pauperis, (Docs. 2, 10), be DENIED;

 6                 and,

 7          3.     This action be DISMISSED without prejudice to refiling upon prepayment of the

 8                 filing fee.

 9
     IT IS SO ORDERED.
10

11      Dated:    November 16, 2019                      /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    2
